EXHIBIT E
ORDER 439590

DOCKET NO: TSRCV174009012S SUPERIOR COURT
GRIFFIN, MADELINE #250395 JUDICIAL DISTRICT OF TOLLAND
Vv AT SOMERS

COMMISSIONER OF CORRECTION
5/6/2020

 

The following order is entered in the above matter:
ORDER:

Counsel for the respondent are ordered to file a response to the petitioner's emergency motion for
issuance of bond no later than 10:00 a.m. on Monday, May I1, 2020.

Emailed to counsel of record.

439590

 

Judge: TEJAS BHATT

This document may be signed or verified electronically and has the same validity and status as a document with a physical
(pen-to-paper) signature. For more information, see Section LE. of the State of Connecticut Superior Court E-Services
Procedures and Technical Standards (https://jud.ct.gov/extemal/super/E-Services/e-standards.pdf), section 51-193c of the
Connecticut General Statutes and Connecticut Practice Book Section 4-4.

TSRCV174009012S 5/6/2020 Page | of |
